JUSTICE McLAREN, dissenting: There is one aspect of the majority opinion with which I disagree and, therefore, I must dissent. The majority interprets the phrase “any public improvement to be erected on such property” too narrowly. (Ill. Rev. Stat. 1989, ch. 110, par. 7 — 120.) I agree that no part of the toll way is on the subject property; however, I believe that the term “public improvement to be erected on such property” relates to the entire project and not just the tollway right-of-way. There was testimony that the realignments which related to this property were necessary and part of the public improvement to be erected on such property. Therefore, the testimony had a proper foundation and should have been admitted so that the trier of fact could determine what weight should be given to this evidence. The majority directs its attention to the Heritage Standard Bank case, rather than directing its attention to section 7 — 120 of the Code. I believe it is a question of fact and not a question of law as to whether evidence concerning special benefits accrued to this particular property. (See Illinois State Toll Highway Authority v. Heritage Standard Bank & Trust Co. (1990), 196 Ill. App. 3d 5, 14.) I believe the trial court did not err in admitting evidence regarding special benefits because there was competent testimony from witnesses establishing the property taken from the defendants was necessary for and part of the public improvement to be erected.